 


109 HR 375 IH: National Naval Force Structure Policy Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 375 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To declare, under the authority of Congress under Article I, section 8 of the Constitution to provide and maintain a Navy, a national policy for the naval force structure required in order to provide for the common defense of the United States throughout the 21st century. 
 
 
1.Short titleThis Act may be cited as the National Naval Force Structure Policy Act. 
2.National naval force structure policyIt is the policy of the United States to rebuild as soon as possible the size of the fleet of the United States Navy to no fewer than 375 vessels in active service, to include 15 aircraft carrier battle groups and 15 amphibious ready groups, in order to ensure peace through strength for the United States throughout the 21st century. 
 
